By the Court.—Freedman, J.
In connection with the exemplified copy of the execution, returned nulla bona in the marine court action of Claflin v. Maguire, which may be considered upon the present appeal as incontrovertible record evidence, the evidence adduced at the trial amply justifies the'findings of fact made by the learned judge below, and the findings so made fully sustain the conclusions of law based thereon, with a single exception which will be presently noticed. The case falls within the principle on which courts of equity are accustomed to relieve a judgment creditor against impediments fraudulently or inequitably interposed against his legal remedy. No error appears to have been committed in “the reception of evidence. The only error which appears, is the conclusion under which a personal judgment is directed against both defendants, not only for the costs of the action, but for plaintiffs’ entire claim with interest and costs, and the incorporation of a provision to this effect, in the direction for the entry of judgment, and in the judgment as entered. The plaintiffs cannot have, in addition to the equitable relief awarded to them, and the direction to the sheriff to apply the moneys in his hands to the satisfaction of their just claim, with interest and costs,—a personal judgment against the *523defendants, enforceable by execution against, them beyond the costs of the action. They already have judgment in the marine court against Maguire, which ig the foundation of the present action!
Another well founded suggestion is that the judgment appealed from should, in form, provide that the judgment and execution in the marine court action of Maguire v. Maguire be vacated and set aside as against the plaintiffs only.
But the error and suggestion referred to do not call for a reversal, but only a modification of the judgment.
The judgment should be modified in accordance with the views above expressed, and, as thus modified, affirmed without costs to either side on this appeal.
Curtis, Ch. J., concurred.
Note.—The following case reported under the same head notes, —Reporters.